Citation Nr: 9931528	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  95-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT), secondary to Agent Orange exposure.

2.  Entitlement to special monthly compensation (SMC) based 
on housebound status.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The appellant had active service from January 1967 to 
November 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  PCT was not manifested during active service or shown to 
have developed to a compensable degree within 1 year after 
the last date on which the veteran was exposed to herbicides, 
including Agent Orange, during active service. 

4.  PCT was first diagnosed more than 20 years after the 
veteran's separation from active service..

5.  The veteran's current PCT has not been shown to be 
etiologically related to his presumed in-service Agent Orange 
exposure or to have otherwise originated during active 
service.

6.  The veteran does not have, in addition to a single 
service-connected disability rated as 100 percent disabling, 
a separate and distinct service-connected disability ratable 
at 60 percent or more.

7.  The veteran's service-connected disability, PTSD, renders 
him substantially confined to his dwelling or immediate 
premises.

CONCLUSIONS OF LAW

1.  PCT claimed as a result of Agent Orange exposure was not 
incurred in or aggravated by wartime service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1116 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).

2.  The criteria for an award of special monthly compensation 
based on housebound status have been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 1991); 38 C.F.R. § 3.350(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PCT

The veteran asserts on appeal that service connection is 
warranted for PCT as the claimed disorder was initially 
manifested during active service or, in the alternative, was 
incurred as the result of his exposure to Agent Orange while 
in the Republic of Vietnam and became manifest to a 
compensable degree within one year of service separation.  At 
several personal hearing that were held the veteran pointed 
out that he was treated for various skin disorders both 
during and immediately subsequent to his discharge from 
military service.  However, he contends that these disorders 
were misdiagnosed and in actuality were manifestations of 
PCT.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide that if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which is presumed to 
have resulted from exposure to herbicides, the veteran are 
presumed to have been exposed to Agent Orange or similar 
herbicides.  McCartt v. West, 12 Vet. App. 164 (1999).  These 
regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  With regard to the skin diseases, PCT, and acute 
and subacute peripheral neuropathy, the regulations specify 
that the disorder must have become manifest to a degree of 10 
percent within one year after the last date on which the 
veteran was exposed to the herbicide during active military 
service for service connection to be warranted.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (1999).  According to 38 C.F.R. § 
3.307(a)(6), the term herbicide agent means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  See 
Epps v. Gober, 126 Fed. 3d. 1464, 1468-1469 (Fed. Cir 1997); 
Caluza v. Brown, 9 Vet. App. 468 (1995).  In this regard, the 
veteran has provided competent evidence of a current 
disability, in the form of diagnoses of PCT.  PCT is one of 
the diseases listed at 38 C.F.R. § 3.309(e), thus the veteran 
is presumed to have been exposed to Agent Orange in service.  
McCartt, supra.  Furthermore, the statutory and the 
regulatory presumption will satisfy the incurrence element of 
a well-grounded claim in that the veteran has developed a 
condition enumerated in 38 U.S.C. § 1116(a) and 38 C.F.R. § 
3.309(e).  The Board also finds that the VA has complied with 
its obligation to assist him with the development of his 
claims.  

A.  Presumptive Service Connection

A review of the record shows that the veteran was treated for 
variously diagnosed skin conditions during service.  In 
November 1967, he was given Desenex liquid and foot powder 
for a fungus condition of both ankles.  The next month, he 
was given antibiotics and Desenex for pustules of the penis 
that were considered to be due to a staph infection.  In 
January 1968, he received treatment for a rash over his feet 
and upper extremities.  The rash over the upper arms was 
described as red non-pruritic maculopapules.  In September 
1968, it was noted that a wart and a partially open lesion 
were healing.  However, the location of either the skin 
lesion or the wart was mentioned.   The November 1968 
separation examination report did not note any skin 
abnormalities.  

Post service VA examination and treatment records reveal 
variously diagnosed skin disorders including dermatitis of 
the suprapubic and lower thigh in January 1975; pyoderma of 
the left lower extremity in March 1975; herpes simplex 
lesions and post infection hyper-pigmented macules on the 
left lower leg in September 1975; herpes simplex infection of 
the pubic hair area and tinea cruris of the genitocrural area 
in October 1982; recurring lesion of the plantar surface of 
the right foot in February 1984; groin rash in April 1984; 
infectious dyshidrotic eczema in March 1984; herpes simplex, 
tinea pedis, and tinea cruris in November 1988; tinea pedis 
in June 1991; tinea pedis and tinea cruris in March 1992; 
dyshidrotic dermatitis of the hands and feet plus 
folliculitis of the back, anterior chest, and gluteal areas 
in January 1993.  

In 1994, the veteran underwent private evaluation for his 
skin disorder.  A private physician in an August 1994 
statement indicated that the veteran had high urine 
porphyrins.  It was noted that further blood porphyrin 
evaluation needed to be accomplished to fully evaluate 
probable PCT.  The record also contains private diagnostic 
reports that contain laboratory analysis of the veteran's 
urine and serum porphyrin levels that date between June and 
October 1994.

In November 1994, the veteran submitted a statement from his 
private physician indicating that the veteran was receiving 
treatment for PCT.  

In light of the veteran's medical history, in December 1994 
the RO requested that a board of VA metabolic specialists 
review his medical records and give an opinion regarding the 
diagnosis of PCT, as well as, an opinion concerning the 
etiology of his skin disorder.  A VA endocrine specialist 
reviewed the record and noted the veteran's medical history.  
The examiner also noted that the veteran's private physician 
failed to describe how the laboratory and clinical features 
established a diagnosis of PCT.  He commented that the 
laboratory results revealed elevated urine porphyrin 
metabolites with normal serum porphyrins.  He stated that the 
elevated porphyrins were non-specific and could have resulted 
from PCT or liver damage from chronic ethanol use.  The 
endocrinologist was unable to confirm or dispute the 
diagnosis of PCT or the onset of the skin condition.  He 
commented that the clinical descriptions of the veteran's 
skin condition in January 1968 was not detailed and gave no 
indication that the rash at that time was consistent with 
PCT.  Further evaluation by a staff dermatologist was 
recommended.  

In March 1995, the veteran underwent VA examination.  Two 
physicians examined the veteran and reviewed the findings of 
the private laboratory.  It was noted that the laboratory 
findings were inconclusive in that the porphyrin levels were 
only slightly elevated.  Further, the pattern of findings was 
not consistent with PCT.  It was also noted that the 
then-current physical findings were not consistent with PCT.  
For instance, the veteran did not have acute vesicles or 
bullae.  Further, there was an absence of stying or milia in 
characteristic sites on the body such as the back of the 
hands.  There was no evidence of hypertrichosis on his face, 
particularly around the eyes.  However, the examiners 
indicated that it was impossible to say whether he had PCT in 
the past.  The examiners could only offer to repeat the tests 
for urine porphyrin levels.  However, the veteran was 
uncooperative.  

VA outpatient records dated between March and May 1996 show 
that the veteran underwent phlebotomy.  

In a statement dated in June 1996, the veteran reported that 
a VA physician indicated that his skin disorder was a result 
of exposure to Agent Orange.  He also reiterated this at his 
September 1995 personal hearing.  In fact, the veteran had 
several personal hearings conducted in June and December 
1994, September 1995, June 1997, and June 1999.  In essence, 
the veteran reported his service and medical histories.  He 
indicated that he had to run through oily rice paddies in 
Vietnam, and as a result he developed skin blisters and 
plantar lesions.  He maintains that these symptoms continued 
through the years, however, VA medical students and 
inexperienced physicians misdiagnosed his skin disorder.  He 
pointed out that his symptoms included sensitivity to light, 
sores that never healed, and venous insufficiency.  

A board of VA dermatology specialists was asked to offer an 
opinion regarding a diagnosis of PCT.  In an October 1996 
report, the board of specialists suggested further testing 
and evaluation.  The specialists noted that the veteran was 
phlebotomized by a general internist from March to May 1996 
for the diagnosis of PCT.  However, the specialists reported 
that the basis for the diagnosis was not clear.  They pointed 
out that the laboratory analysis that was conducted in 
February 1996 just prior to the phlebotomy were all within 
normal limits including the fluorescent scanning which should 
have detected PCT as well as serum iron and ferritin levels.  
It was also noted that the probability of the previously 
diagnosed tinea pedis and herpes genitalis was in fact 
manifestations of PCT were very low.  They pointed out that 
the cutaneous lesions of PCT were due to photosensitizing 
action of porphyrins, which occurred in exposed areas of the 
skin.  It was noted that neither the soles of the feet or the 
genital area were regions of the body where involvement of 
PCT were seen.  

In a January 1997 statement, the VA physician, Dr. L. 
Cantwell, reported that she did not advise the veteran that 
his PCT resulted from Agent Orange exposure.  She emphasized 
that the PCT diagnosis was presumptive and made prior to his 
visit with her.  She also indicated that it was impossible to 
confirm that the post service skin problems were due to PCT.

In this case, there appears only one diagnosis of PCT.  
However, this physician failed to offer an explanation 
regarding his findings and the reasons for his conclusion.  
Further, this diagnosis has yet to be confirmed by VA 
specialists.  Importantly, however, it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  Therefore, while there is not a clear diagnosis of 
PCT, the Board will grant the veteran the benefit of the 
doubt and concede a diagnosis of PCT.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

While conceding the fact that the veteran has a diagnosis of 
PCT, a diagnosis standing alone is insufficient to establish 
presumptive service connection for PCT.  The regulations 
specify that the disorder must have become manifest to a 
degree of 10 percent within one year after the last date on 
which the veteran was exposed to the herbicide during active 
military service for service connection to be warranted.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e). (1999).  The veteran has 
reported that he served in Vietnam from July 1967 to June 
1968.  The first objective clinical documentation of PCT is 
in 1994, more than 20 years after service separation.  There 
is no competent medical evidence that PCT was present to a 
compensable degree within a year subsequent to the veteran's 
return from Vietnam.   

The veteran asserts that he initially exhibited skin 
manifestations of PCT while stationed in the Republic of 
Vietnam.  He also claims that the variously diagnosed skin 
conditions that were shown subsequent to service discharge 
were in actuality manifestations of PCT.  The United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), has held 
that while a lay witness may testify as to what he perceived 
with his own senses, he is generally not capable of offering 
evidence involving medical knowledge such as the causation of 
a particular condition or a specific diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While the veteran 
engaged in combat with the enemy, the provisions of 38 
U.S.C.A. § 1154 (West 1991) do not assist in advancing the 
veteran's claim.  See Kessel v. West, No. 98-772 (U.S. Vet. 
App. Sept. 20, 1999) (en banc).  To the extent that the 
veteran has reported exposure to Agent Orange or experiencing 
rashes while in combat, the Board accepts his statements.  
However, there remains an absence of competent evidence that 
the skin disorders for which the veteran was treated in and 
subsequent to service were, in fact, PCT or that it was 
present to a compensable degree within the applicable time 
period.  Thus, presumptive service connection for PCT is not 
warranted  

B.  Direct Service Connection

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  The United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to herbicides.  Brock v. Brown, 
10 Vet. App. 155, 160 (1998).

In this regard, the evidence of record does not reflect that 
service connection can be granted on a direct basis.  The 
service medical records relate that the veteran was treated 
for variously diagnosed skin conditions both during and 
subsequent to service discharge.  While the veteran received 
treatment for skin disorders during service and approximately 
7 years after service discharge, the medical record do not 
establish that these disorders were manifestations of PCT..  
The veteran claims that the skin disorders that were noted 
during service and thereafter were misdiagnosed.  However as 
pointed out above, it has not been shown that the veteran has 
the expertise to diagnose his skin disorders.  See Espiritu, 
supra.  There is no competent medical evidence of the 
presence of PCT until the reported private diagnosis in 1994, 
over 20 years after service discharge.  

Additionally, the medical opinions of records do not support 
the veteran's theory.  As noted above, in 1996, medical 
specialists commented that the probability of a misdiagnosis 
of tinea pedis and herpes genitalis was very low.  In June 
1996, the veteran reported that a VA physician, L. Cantwell, 
M.D. indicated that his skin disorders were a result of 
exposure to Agent Orange.  However, in a January 1997 
statement, Dr. L. Cantwell, reported that she did not advise 
the veteran that his PCT resulted from Agent Orange exposure.  
She also indicated that it was impossible to confirm that the 
post service skin problems were due to PCT.  

The Board finds that the none of the medical evidence of 
record supports a conclusion that the veteran's PCT was 
incurred in or aggravated by his active service.  As the 
preponderance of the evidence is against the claim, service 
connection for PCT is denied.

II.  Special Monthly Compensation Based on Housebound Status

In regard to the veteran's claim for SMC, the Board finds 
that the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  As discussed below, the record 
contains an informed opinion that the veteran is housebound 
due to a service-connected disability, thus making his claim 
plausible. 

Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling under the 
provisions of Diagnostic Code 9411; and for tinea pedis and 
tinea cruris with a history of herpes simplex, rated as 10 
percent under the provisions of Diagnostic Code 7806.

Under the applicable statutory and regulatory criteria, SMC 
is payable where the veteran, in addition to having a single 
service-connected disability rated as 100 percent under the 
regular schedular evaluation, has either additional service- 
connected disability ratable at 60 percent or more which is 
separate and distinct from the disability rated as 100 
percent disabling, or is substantially confined as a direct 
result of his service-connected disabilities to his dwelling 
and immediate premises and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i) (1999).

The veteran asserts that, owing to impairment associated with 
his service-connected PTSD, he rarely leaves, and in fact 
consciously seeks to avoid leaving, his immediate premises.  
He contends that he therefore qualifies for SMC based upon 
housebound status.  In considering the veteran's claim for 
such benefit on a purely statutory basis, the Board would 
observe that, even though a 100 percent rating is presently 
in effect for his PTSD, his lone remaining service-connected 
disability is clearly less disabling than the requisite 
degree (60 percent) necessary to warrant an award of  SMC on 
this basis.

In the alternative, SMC predicated on housebound status might 
be awarded, in accordance with the pertinent above-cited 
provisions of 38 C.F.R. § 3.350(i), if the veteran is shown 
to be factually housebound, i.e., substantially confined as a 
direct result of his service-connected disabilities to his 
dwelling and immediate premises and it is reasonably certain 
that the service-connected disablement and resultant 
confinement will continue throughout his lifetime.  In this 
regard, a VA examiner at a July 1994 examination considered 
the severity of the veteran's psychiatric symptoms and 
concluded that the veteran was unemployable.  

At a VA examination in May 1995, the veteran complained of 
his inability to get along with people and his distrust of 
the VA system.  He indicated that he did not want to be 
touched by people and had great fear of leaving his 
apartment.  On examination, he exhibited marked attention 
impairment.  It was noted that the veteran's speech lacked 
coherence and it sometimes bordered on being delusional.  The 
examiner considered that the veteran had below-average 
intelligence.  He also noted that the veteran reported 
conspiratorial malevolence that was considered confused and 
paranoid.

In a statement dated in June 1995, the veteran's VA 
psychologist reported that the veteran had been involved in 
therapy since 1986.  She reported that the veteran 
occasionally left his home, only to visit his aunt, father, 
and for VA appointments.  His aunt did his banking, grocery 
shopping and cooked him meals on a regular basis.

A field examination was conducted in November 1995.  The 
veteran, as well as, his aunt, father and VA psychologist 
were interviewed.  The father reported that the veteran slept 
on the floor next to the door due to being afraid of being 
trapped.  He also stated that the veteran was afraid to go 
out of the door.  The veteran had individual therapy at the 
VA because he was unable to function in a group.  The aunt 
reported that she assisted the veteran with his finances, and 
did his cooking.  The father indicated that he shopped for 
clothing for the veteran.  He also indicated that the veteran 
did not date or go out except for medical appointments.  His 
aunt revealed that the last time that the veteran went 
shopping with her he stayed in the car.  The veteran reported 
that he did not know his neighbors or the name of the people 
that lived close to him.  The VA psychologist reported that 
the veteran's father usually drove him to the therapy 
sessions.  She noted further that the one time the veteran 
drove himself to his VA appointment, he found himself 
wandering about.  She was concerned about his safekeeping 
when his support system (his father and aunt) were gone.  She 
also indicated that the veteran chose to stay at home because 
of his extreme paranoia.  The field examiner concluded that 
the veteran was housebound due to his psychiatric disability.  

In a statement dated in December 1995, the VA psychologist 
stated that the veteran indicated that he only left his home 
for VA appointments.

As noted, a VA field examiner has concluded that the veteran 
is essentially housebound.  Further, the veteran's treating 
VA psychologist has indicated that the veteran stays in his 
home albeit by his choice.  While the VA psychologist 
indicated that he stayed at home by choice, it was also 
reported that this was due to extreme paranoia, which appears 
to be a manifestation of his service connected psychiatric 
disability, as there is no probative evidence to suggest that 
this is not the case.  Accordingly, the Board finds that the 
VA psychologist's statement, together with the field 
examiner's observations and conclusions, are dispositive.  
The Board concludes that the veteran is factually housebound 
by his service-connected PTSD within the meaning of 38 C.F.R. 
§ 3.350.  



ORDER

Entitlement to service connection for PCT, secondary to Agent 
Orange exposure is denied.

Entitlement to special monthly compensation based upon 
housebound status is granted, subject to the laws and 
regulations governing monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

